DETAILED ACTION
Claims 4-16 and 19-25 are presented for examination. Claims 12, 14, and 16 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-16 and 19-25 are allowed.
Examiner’s statement of reasons for allowance was previously presented in the office action dated 23 February 2021 starting at page 11. For convenience the reasons for allowance is repeated here:
AlRatrout, A., et al “Automatic Measurement of Contact Angle in Pore-Space Images” Advances in Water Resources, vol. 109, pp. 158-169 (2017) [herein “AlRatrout”] teaches software for automatically measuring contact angels in a pore-space images. AlRatrout section 3 teaches validating the measurement software with synthetic 3D images of a spherical droplet of oil on a tilted flat solid surface. AlRatrout compares measured contact angles with the test case synthetic image. AlRatrout does not teach comparing a number of image elements that identify as a respective first fluid.
Arns, C.H., et al “Digital Core Laboratory: Petrophysical Analysis from 3D Imaging of Reservoir Core Fragments” Petrophysics, vol 46, no. 4, pp. 260-277 (2005) [herein “Arns”] teaches numerical simulation to determine: drainage capillary pressure, permeability, formation factor & resistivity index, numerical error & resolution. Arns does not teach measuring or simulating contact angles.
Bultreys, T., et al "Imaging and image-based fluid transport modeling at the pore scale in geological materials: A practical introduction to the current state-of-the-art" Earth-Science Reviews, vol. 155, pp. 93-128 (2016) [herein “Bultreys”] section 2.3 teaches Scanning Electron Microscopy (SEM). Bultreys section 2.4 and 2.5 teach Focused ion beam and x-ray computed tomography respectively. Bultreys section 3 and 3.2 and 3.2 teaches pore scale modeling using Lattice Boltzmann and CFD respectively. CFD flow simulation of Bultreys page 107 uses implementation of a contact angle model but Bultreys does not teach generating a simulated image.
US patent 8,725,477 B2 Zhang, et al. [herein “Zhang”] column 10 lines 22-31 teaches generating 3D pseudocores from fullbore images. Zhang teaches feature reconstruction for the purpose of subsequent numerical flow simulations. See Zhang column 16 lines 31-45.
US patent 8,854,430 B2 Varslot, et al. [herein “Varslot”] teaches registering 2D and 3D images of a porous medium to simulate physical properties. I.e. Varslot column 12 lines 54-56 teach “A full range of 55 desired physical properties can then be simulated on the basis of the image data.” Varslot column 14 lines 5-7 teaches measuring contact angle. Varslot fails to teach comparing the obtained image(s) with a simulated image.
None of these references taken either alone or in combination with the prior art of record disclose “wherein the comparing the portion of the obtained image with the corresponding portion of flow simulation image is based on determining a number of corresponding image elements that are either both identified with the first fluid [or with the second fluid]” in combination with the remaining elements and features of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        3 May 2021